   

USDC SDNY _

 

 

UNITED STATES DISTRICT COURT _ 4 DOCUMENT
SOUTHERN DISTRICT OF NEW YORK _ | ELRCTRONICAELY FILED ||
wr rer re ee ene x (DOCH.
RICHARD BEHAR, DATE FILED: 3/3/2225
Plaintiff,
-against- 17-cy-8153 (LAK)

18-cv-7516 (LAK)
U.S. DEPARTMENT OF HOMELAND SECURITY,

Defendant,

LEwIs A. KAPLAN, District Judge.

As stated at oral argument on March 3, 2020, the government is ordered to produce
the materials identified as responsive to plaintiff's FOTA request for iv camera review on or before
March 10, 2020.

SO ORDERED.

Dated: March 3, 2020

ala

Lewis 4. Kaplan
United States District Judge

 
